Citation Nr: 1212295	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis and degenerative changes, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis and degenerative changes, left knee.

3.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome. 

4.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for left distal fibula fracture.

6.  Entitlement to an initial compensable rating for hemorrhoids.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  That rating decision, in pertinent part, granted service connection and assigned initial disability ratings for right and left knee disabilities, carpal tunnel syndrome of each wrist, a left ankle disability, and hemorrhoids.  The Veteran appealed these initial ratings.

On his VA Form 9 dated in April 2008, the Veteran checked the box indicating that he wished to have a hearing before a member of the Board.  However, the Veteran submitted a second VA Form 9 in April 2009 on which he checked the box indicating that he did not wish to have a hearing.  As neither the Veteran nor his representative have indicated that he still desires a hearing, the Board will interpret the April 2009 Form 9 as a withdrawal of the Veteran's previous hearing request.





FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee disability has been characterized by complaints of pain, stiffness, weakness, and swelling, with no recurrent subluxation or lateral instability; range of motion is from 0 to 110 degrees.

2.  Throughout the rating period on appeal, the Veteran's left knee disability has been characterized by complaints of pain, stiffness, and swelling, with no recurrent subluxation or lateral instability; range of motion is from 0 to 120 degrees.

3.  For the period of the appeal, carpal tunnel syndrome of the right wrist has been manifested by no more than mild incomplete paralysis of the median nerve. 

4.  For the period of the appeal, carpal tunnel syndrome of the left wrist has been manifested by no more than mild incomplete paralysis of the median nerve. 

5.  For the period of the appeal, the service-connected left ankle disability has been manifested by some limitation of motion and X-ray evidence of old avulsion fracture of the medial malleolus and degenerative changes; marked limitation of left ankle motion has not been shown.

6.  For the period of the appeal, the Veteran's hemorrhoids are no more than mild to moderate:  they are not "large" or thrombotic and they do not result in more than mild excessive tissue.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service connected patellar tendonitis and degenerative changes, right knee, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

2.  The criteria for an initial rating in excess of 10 percent for service connected patellar tendonitis and degenerative changes, left knee, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

3.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2011). 

4.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the left wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).

5.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R § 4.71a, Diagnostic Codes 5010, 5271 (2011).

6.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With respect to any prejudice from defective notice regarding the downstream elements, the burden of demonstrating any such prejudice is on the appellant.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the appellant has not indicated any prejudice occurred in this regard.  The record reflects that he was provided a meaningful opportunity to participate effectively in the processing of his claims.  The appellant was notified that his claims were awarded with effective dates of May 1, 2006, the day after his separation from active duty, and initial ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Notice of Disagreement.  Further, he was provided pre-adjudicatory notice that he would be assigned effective dates in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA treatment records, provided the Veteran examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the appeal stems from initial ratings, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Right and Left Knees

Service connection for patellar tendonitis with degenerative changes, right and left knees, was granted in the June 2006 rating decision on appeal, and an initial 10 percent rating was assigned from May 2006.  In a March 2009 rating decision, the RO assigned separate 10 percent ratings for each knee, also from May 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the diagnostic code for limitation of flexion of the leg.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Separate ratings also may be assigned for limitation of extension and limitation of flexion.  

On VA examination in March 2006, the Veteran had ranges of motion of each knee from zero to 140 degrees.  There was no pain with ranges of motion and no limitation of motion with repetitive use.  No lateral instability of either knee was present.  There was tenderness over the insertion point of the patellar tendon on each knee, but no inflammation or swelling of either knee.  Lachman's and McMurray's signs were negative.  The diagnosis was bilateral knee patellar tendonitis that does interfere with his occupation and daily activities to a minimal degree.

X-rays of the knees in October 2007 noted tricompartmental osteoarthritis in each knee.  A physician's statement that month noted that the Veteran had less than full knee flexion with squatting, and weakness with toe-walking, which should not limit his ability to work.

On VA examination in March 2009, the Veteran complained of difficulty kneeling and squatting, but was able to climb and descend stairs without difficulty.  He reported pain, stiffness, swelling, and weakness of the right knee, and pain, stiffness, and swelling of the left knee.  Examination of the right knee showed evidence of some deformity with some arthritic changes in the joint.  There was no joint effusion.  There was palpable pain along the medial and lateral joint space.  There was pain associated with range of motion with gravity and against resistance.  Range of motion was from zero to 110 degrees.  There was no abnormal motion with valgus and varus stress applied on the medial and lateral collateral ligaments.  Anterior and posterior drawer signs were negative.  McMurray's sign was positive both medially and laterally.  Grind test was negative.  The knee joint was stable.  Repetitive range of motion times three caused some increase in pain, fatigue, and weakness, but no lack of endurance or incoordination was noted.  

Examination of the left knee showed no deformity or swelling.  There was some tenderness along the joint space medially and laterally.  There was pain associated with range of motion with gravity and against resistance.  Range of motion was from zero to 120 degrees.  There was no abnormal motion with valgus and varus stress applied on the medial and lateral collateral ligaments.  Anterior and posterior drawer signs were negative.  McMurray's sign and grind test were negative.  The knee joint was stable.  There were no popping sensations.  Repetitive range of motion times three did not reveal any pain, fatigue, weakness, lack of endurance or incoordination.  The diagnoses were right knee degenerative joint disease with stability and left knee degenerative joint disease with stability.

Throughout the rating period on appeal, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the right or left knee.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals complaints of right and left knee pain.  Indeed, while knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261 for either knee.  In fact, the medical evidence does not demonstrate that the Veteran's right or left knee flexion is limited to 45 degrees, as a required for a 10 percent rating under Diagnostic Code 5260.  Again, the Veteran's flexion of either knee is no worse than 110 degrees, even with consideration of additional limitation of motion due to pain, and his extension is full.  A higher rating in excess of 10 percent is not warranted for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both knee flexion and extension of either knee to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of either leg is not appropriate here.

To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the 10 percent evaluations currently in effect for the service-connected right and left knee disabilities throughout the rating period on appeal.

The Board has also considered whether an increased rating for either knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  As there is no clinical evidence of instability or subluxation of either knee (and no complaints of such), Diagnostic Code 5257 is not for application.  As the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 10 percent for service-connected patellar tendonitis with degenerative changes of either the left or right knee for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Right and Left Carpal Tunnel Syndrome 

Nerve conduction studies during service found bilateral carpal tunnel syndrome.  Service connection for carpal tunnel syndrome of each wrist was granted in the June 2006 rating decision on appeal.  An initial 10 percent rating was assigned for each wrist and the Veteran disagreed with those evaluations.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling. 

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2011).

On VA examination in March 2006, the Veteran reported numbness in the fingers and pain in the wrists.  The examiner noted that the Veteran's right hand was his dominant hand.  On examination, dorsiflexion of the wrists was from zero to 70 degrees; palmar flexion was from zero to 80 degrees; radial deviation was from zero to 20 degrees; and ulnar deviation was from zero to 45 degrees.  There was no pain with ranges of motion.  There was good strength throughout the hand and no neurological deficits were detected.  The examination diagnosed bilateral carpal tunnel syndrome, and noted that this does have some impact on his occupation and daily activities.

VA examination in March 2009 showed no gross swelling or deformity of either wrist.  Dorsiflexion of the wrists was from zero to 70 degrees; palmar flexion was from zero to 80 degrees; radial deviation was from zero to 20 degrees; and ulnar deviation was from zero to 45 degrees.  There was no pain with ranges of motion.  Phalen's and Tinel's signs were negative.  Repetitive motion times three did not result in any pain, fatigue, weakness, lack of endurance, or incoordination.  There was normal grip strength in each hand, normal fist closure, and no pain associated with ranges of hand motions.  Neurological testing showed normal motor function and normal motor strength in both upper extremities.  There was normal sensation to pinprick, dull, light touch, and vibratory sense in both upper extremities.  Deep tendon reflexes were 1+ in both upper extremities.  The diagnosis was bilateral carpal tunnel syndrome without objective residual.

Based on the evidence, the Board concludes that ratings greater than 10 percent are not warranted for the Veteran's service-connected carpal tunnel syndrome of the right and left wrists, as the evidence shows no more than mild incomplete paralysis of the right and left median nerves.  Although the Veteran complains of functional limitations, on VA examination in March 2006 strength and range of motion were normal and on VA examination in March 2009 he had a normal grip strength and normal range of motion of his fingers.  Neurologic testing was normal on both examinations, and no functional loss, paralysis, or neuritis was found during the period of the appeal.  All in all, the symptomatology comports with a finding of no more than mild incomplete paralysis of the Veteran's right and left median nerves.  

For all the foregoing reasons, the Veteran's claims for entitlement to increased ratings must be denied.

Left Ankle

The Veteran sustained a left distal fibula fracture during service in February 1997.  Service connection for left distal fibula fracture was granted in the June 2006 rating decision on appeal.  An initial noncompensable rating was assigned from May 2006, and the Veteran disagreed with that rating.  In a March 2009 rating decision, the RO assigned a 10 percent rating from the original effective date of May 1, 2006.

The RO has rated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The current 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  

For VA rating purposes, full range of motion of an ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

"Slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

On VA examination in March 2006, the left ankle showed dorsiflexion from zero to 20 degrees and plantar flexion of zero to 45 degrees.  There was no lateral instability.  The ranges of motion did not produce pain and there were no additional limitations of motion with repetitive use.  There was no palpable tenderness over the ankle.  The diagnosis was left fibular fracture that healed in 1997; no documented residuals.

A June 2007 private podiatry treatment record noted the Veteran reported chronic ankle pain.  He reported persistent instability, pain, swelling, weakness, and insecurity on uneven surfaces.  Examination showed dorsiflexion to 10 degrees and plantar flexion to 30 degrees, without pain.  There was pain with palpation of the anterior talofibular ligament and the calcaneofibular ligament.  The assessment was grade two ankle sprain.  He was provided with an ankle brace.

On VA examination in March 2009, the Veteran reported ankle pain periodically associated with stiffness, swelling, and weakness.  He wore an ankle brace occasionally.  On examination, there was no gross deformity, swelling, or tenderness to the ankle.  There was no pain associated with ranges of motion, which were noted as dorsiflexion from zero to 20 degrees and plantar flexion of zero to 45 degrees.  There was normal inversion and eversion with some decrease in strength to a 3/5.  The ankle joint was stable.  Repetitive motion times three caused some mild pain but no weakness, fatigue, lack of endurance, or incoordination.  X-ray showed old avulsion fracture of the medial malleolus.  There was mild degenerative osteophytic spurring of the distal tibia.  The diagnosis was left ankle post-fracture; healed without objective residual.

The available medical evidence does not show that the Veteran has significant loss of plantar flexion or dorsiflexion of the left ankle.  While the June 2007 treatment record noted dorsiflexion to 10 degrees and plantar flexion to 30 degrees, both the March 2006 and March 2009 VA examination reports noted full ranges of ankle motion of dorsiflexion from zero to 20 degrees and plantar flexion of zero to 45 degrees.  Since the Veteran's ankle disability is not characterized by marked loss of range of motion of the ankle, an increased 20 percent rating is not warranted under Diagnostic Code 5271.  The evidence of record reveals complaints of ankle pain but the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Code 5271.  Thus, the Board finds that there is no limitation of motion shown that more nearly approximates or would rise to the level of marked as envisioned by the rating schedule.

The Board has considered whether a higher rating may be warranted under another Diagnostic Code.  As the evidence does not reflect ankylosis of the left ankle, a higher rating is not warranted under Diagnostic Code 5270, pertaining to ankylosis of the ankle. 

Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the service-connected left ankle disability, and the claim must be denied. 38 U.S.C.A. § 5107(b).

Hemorrhoids

Service connection for hemorrhoids was granted in the June 2006 rating decision on appeal.  An initial noncompensable rating was assigned, and the Veteran disagreed with that rating.  The Veteran's hemorrhoids are rated under Diagnostic Code 7336.  Code 7336 provides a noncompensable rating for mild or moderate hemorrhoids and a 10 percent rating for hemorrhoids that are large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences.  

On VA examination in March 2006, the Veteran reported occasional bleeding of hemorrhoids.  This was described as an off and on problem.  Examination showed one hemorrhoidal tag at six o'clock.  No bleeding or inflammation was associated with this.  The diagnosis was hemorrhoids with an occasional flare-up, but does not interfere with his occupation and daily activities.

On VA examination in March 2009, the Veteran reported itching, burning, and occasional bleeding from hemorrhoids.  The last episode was one month earlier.  He had no surgery.  The Veteran denied loss of sphincter control, fecal leakage, or involuntary movements.  He had no thrombosis.  He reported that suppositories had helped his hemorrhoids.  Examination showed no evidence of any fissures or hemorrhoids.  Normal sphincter tone was noted.  The diagnosis was hemorrhoids without objective residual.

After review of the evidence, the Board finds that a compensable rating is not warranted.  The Board acknowledges that the evidence does not include any specific finding as to the reducibility (or irreducibility) of the hemorrhoid noted on the March 2006 VA examination, however no hemorrhoids were present on the March 2009 VA examination.  Even assuming the hemorrhoid was irreducible, however, the evidence on the whole does not approximate the disability picture contemplated by the 10 percent rating:  the evidence reflects no medical findings of "large" or thrombosed hemorrhoids, and although the Veteran had competently reported having frequent recurrences, there is no evidence of "excessive" redundant tissue.  In fact, the March 2009 VA examination found no hemorrhoids at all.  In this case, the Board finds that the currently assigned rating is most appropriate.  Thus, the claim is denied.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for patellar tendonitis and degenerative changes, right knee, is denied.

An initial rating in excess of 10 percent for patellar tendonitis and degenerative changes, left knee, is denied.

An initial rating in excess of 10 percent for right carpal tunnel syndrome is denied. 

An initial rating in excess of 10 percent for left carpal tunnel syndrome is denied.






		(CONTINUED ON NEXT PAGE)
An initial rating in excess of 10 percent for left distal fibula fracture is denied.

An initial compensable rating for hemorrhoids is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


